Case 2:20-cv-05044-DMG-AFM Document 32 Filed 04/07/21 Page 1 of 3 Page ID #:375


    1   Mohammad Tajsar (SBN 280152)
        mtajsar@aclusocal.org
    2   ACLU Foundation of Southern California
        1313 West 8th Street
    3   Los Angeles, CA 90017
        Telephone: (213) 977-9500
    4   Facsimile: (213) 977-5297
    5   Jacob A. Snow (SBN 270988)
        jsnow@aclunc.org
    6   ACLU Foundation of Northern California
    7   39 Drumm Street
        San Francisco, CA 94111
    8   Telephone: (415) 621-2493
        Facsimile: (415) 255-8437
    9
        Counsel for Plaintiffs
   10   (continued on next page)
   11
   12
   13             UNITED STATES DISTRICT COURT FOR THE
   14
                      CENTRAL DISTRICT OF CALIFORNIA
   15
   16   JUSTIN SANCHEZ and ERIC ALEJO;           CASE NO: 2:20-cv-05044
   17                                            NOTICE PURSUANT TO NINTH
              Plaintiffs,
   18                                            CIRCUIT RULE 10-3.1(c) THAT NO
        v.
                                                 TRANSCRIPTS ARE BEING
   19                                            ORDERED BY PLAINTIFFS-
        LOS ANGELES DEPARTMENT OF
   20                                            APPELLANTS FOR THE APPEAL
        TRANSPORTATION and CITY OF
   21   LOS ANGELES,
   22         Defendants.
   23
   24
   25
   26
   27
   28
Case 2:20-cv-05044-DMG-AFM Document 32 Filed 04/07/21 Page 2 of 3 Page ID #:376


    1
        (continued from previous page)
    2
        Jennifer Lynch (SBN 240701)
    3   jlynch@eff.org
        Electronic Frontier Foundation
    4   815 Eddy Street
        San Francisco, CA 94109
    5   Tel: (415) 463-9333
    6   Fax: (415) 436-9993

    7   Douglas E. Mirell (SBN 94169)
        DMirell@ggfirm.com
    8   Timothy J. Toohey (SBN 140117)
        TToohey@ggfirm.com
    9   Greenberg Glusker Fields Claman & Machtinger LLP
        2049 Century Park East, Suite 2600
   10   Los Angeles, California 90067
        Telephone: (310) 553-3610
   11   Fax:        (310) 553-0687
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-05044-DMG-AFM Document 32 Filed 04/07/21 Page 3 of 3 Page ID #:377


    1         Please take notice that Plaintiffs-Appellants will not be ordering any
    2   transcripts in connection with the appeal filed in this matter. See 9th Cir. R. 10-
    3   3.1(c).
    4
    5
         DATED: April 7, 2021                Respectfully submitted,
    6
                                             By: /s/ Mohammad Tajsar
    7                                            Mohammad Tajsar
    8                                            Counsel for Plaintiffs

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                              NOTICE PURSUANT TO NINTH CIRCUIT RULE 10-3.1(c)
                                                    1
